UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant ☒ Filed by a Party other than the Registrant ☐ Check the appropriate box: ☐ Preliminary Proxy Statement ☐ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ☒ Definitive Proxy Statement ☐ Definitive Additional Materials ☐ Soliciting Material under §240.14a-12 Bear State Financial, Inc. (Name of Registrant as Specified In Its Charter) Not Applicable (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ☒ No fee required. ☐ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ☐ Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: NOTICE OF ANNUAL MEETING OF SHAREHOLDERS To Be Held on May 17, 2017 Dear Shareholder: You are cordially invited to attend the 2017 Annual Meeting of Shareholders (the “Annual Meeting”) of Bear State Financial,Inc. (the “Company”), to be held at the Company’s office located at 135 Section Line Road, Hot Springs, Arkansas 71913, on Wednesday, May17, 2017 at 11:00a.m., Central Time, for the following purposes, all of which are discussed in greater detail in the accompanying proxy statement: (1) To elect twelve director nominees named in the accompanying proxy statement to the Company’s Board of Directors; To ratify the appointment of BKD,LLP as the Company’s independent registered public accounting firm for the year ending December31, 2017; and To transact such other business as may properly come before the meeting or any adjournment or postponement thereof. The Board of Directors has fixed March 28, 2017 as the record date for the determination of shareholders entitled to receive notice of and to vote at the Annual Meeting. Only those shareholders of record as of the close of business on that date will be entitled to vote at the Annual Meeting. The Company’s proxy statement and a form of proxy card are included with this notice. The Annual Report on Form10-K for the year ended December31, 2016 is also enclosed. BY ORDER OF THE BOARD OF DIRECTORS /s/ Matt Machen Matt Machen President and Chief Executive Officer Little Rock, Arkansas April12, 2017 IMPORTANT IMPORTANT NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS FOR THE ANNUAL MEETING OF SHAREHOLDERS TO BE HELD ON May 17, 2017 : The Company ’ s Proxy Statement for this Annual Meeting of Shareholders and Annual Report on Form10-K for the year ended December31, 201 6 are available over the Internet at www.edocumentview.com/bsf. YOU ARE CORDIALLY INVITED TO ATTEND THE ANNUAL MEETING. IT IS IMPORTANT THAT YOUR SHARES BE REPRESENTED REGARDLESS OF THE NUMBER YOU OWN. EVEN IF YOU PLAN TO BE PRESENT, YOU ARE URGED TO COMPLETE, SIGN, DATE AND RETURN THE ENCLOSED PROXY CARD PROMPTLY IN THE ENVELOPE PROVIDED. IF YOU ARE THE RECORD OWNER OF YOUR SHARES AND YOU ATTEND THE MEETING, YOU MAY VOTE EITHER IN PERSON OR BY PROXY. IF YOUR SHARES ARE HELD BY A BROKER, BANK, CUSTODIAN OR OTHER NOMINEE AND YOU WISH TO VOTE AT THE MEETING IN PERSON, YOU MUST OBTAIN FROM THE RECORD HOLDER OF YOUR SHARES AND BRING WITH YOU A PROXY FROM THE RECORD HOLDER ISSUED IN YOUR NAME. TABLE OF CONTENTS Page ABOUT THE ANNUAL MEETING OF SHAREHOLDERS 1 What is the purpose of the Annual Meeting? 1 Who is entitled to vote? ​ 1 Can I access the Company’s proxy materials and annual report electronically? 1 How do I vote? ​ 1 If my shares are held in “street name” by my broker, can my broker vote my shares without instructions from me? 2 Can I attend the meeting and vote my shares in person? ​ 2 Can I change my vote or revoke my proxy after I return my proxy card? 2 What constitutes a quorum? ​ 3 What are the Board of Directors’ recommendations? 3 What vote is required to approve each item? ​ 3 Will abstentions and broker “non-votes” have an impact on the proposals contained in this proxy statement? 3 Who pays the cost for soliciting proxies by the Board of Directors? ​ 4 Who is Bear State Financial Holdings,LLC? 4 PROPOSAL1—ELECTION OF DIRECTORS ​ 5 Director Nominees 5 Vote Required ​ 5 Board Recommendation 5 INFORMATION REGARDING THE BOARD AND ITS COMMITTEES ​ 6 Director Nominees 6 Director Independence and “Controlled Company” ​ 9 Shareholder Nominations 10 Directors’ Attendance at Annual Meetings ​ 10 Board Leadership Structure and Role in Risk Oversight 11 Committees and Meetings of the Board of Directors of the Company ​ 11 EXECUTIVE OFFICERS OF THE COMPANY 13 SECTION16(a) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE ​ 15 BENEFICIAL OWNERSHIP OF COMMON STOCK BY CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED SHAREHOLDER MATTERS 16 TRANSACTIONS WITH CERTAIN RELATED PERSONS ​ 18 REPORT OF THE AUDIT COMMITTEE 19 PROPOSAL2—RATIFICATION OF APPOINTMENT OF AUDITORS 20 Accounting Fees and Services ​ 20 Vote Required 20 Board Recommendation ​ 20 COMPENSATION DISCUSSION AND ANALYSIS 21 Overview of Compensation Philosophy and Program 21 Changes in Management 21 2016 Say-on-Pay Vote 22 2011 Omnibus Incentive Plan 22 Role of Management in Determining Executive Compensation 23 Role of Compensation Consultants 23 Compensation Components 24 2016 Executive Compensation 25 2016 Compensation Mix 29 Risk Considerations in our Overall Compensation Program 30 2017 Executive Compensation Matters 30 i COMPENSATION COMMITTEE REPORT 30 COMPENSATION COMMITTEE INTERLOCKS AND INSIDER PARTICIPATION 31 EXECUTIVE COMPENSATION 32 Summary Compensation Table 32 Grants of Plan-Based Awards 34 Outstanding Equity Awards at Fiscal Year-End 35 Option Exercises and Stock Vested in 2016 Fiscal Year 36 Pension Benefits for 2016 Fiscal Year 36 Potential Payments upon a Termination or Change-in-Control 37 Director Compensation 44 SHAREHOLDER PROPOSALS 45 SHAREHOLDER COMMUNICATIONS WITH THE BOARD OF DIRECTORS ​ 45 ANNUAL REPORT 46 OTHER MATTERS ​ 46 APPENDIX A – Reconciliation of Non-GAAP to GAAP Financial Measures ii PROXY STATEMENT FOR THE 201 7 ANNUAL MEETING OF SHAREHOLDERS MAY 17, 2017 This proxy statement is being furnished to holders of common stock, $.01 par value per share, of Bear State Financial,Inc. (the “Company,” “we,” “us” or “our”), the holding company of Bear State Bank (the “Bank”). Proxies are being solicited on behalf of the Board of Directors of the Company (the “Board”) to be used at the Annual Meeting of Shareholders (the “Annual Meeting”) to be held at the Company’s office located at 135 Section Line Road, Hot Springs, Arkansas 71913, on May17, 2017 at 11:00a.m., Central Time, for the purposes set forth in the Notice of Annual Meeting of Shareholders. The Company intends to deliver copies of the proxy materials for the Annual Meeting to shareholders on or about April12, 2017. ABOUT THE ANNUAL MEETING OF SHAREHOLDERS What is the purpose of the Annual Meeting? At the Annual Meeting, shareholders will consider and vote on: (i)the election of directors (Proposal 1), (ii)the ratification of our independent registered public accounting firm (Proposal 2), and (iii)such other business as may properly come before the meeting or any adjournment or postponement thereof. Who is entitled to vote? Only our shareholders of record at the close of business on the record date for the meeting, March 28, 2017, are entitled to vote at the Annual Meeting. On the record date, we had 37,689,939 shares of common stock issued and outstanding. Can I access the Company ’ s proxy materials and annual report electronically? Yes. This proxy statement and our Annual Report on Form10-K for the year ended December31, 2016 are available online at www.edocumentview.com/bsf. How do I vote? If your shares are registered in your name with the Company’s transfer agent, meaning you are the record holder of your shares, you may vote in person at the Annual Meeting or by proxy without attending the meeting. Record holders may mark, sign, date, and mail the proxy card you received from the Company in the return envelope provided. If you vote by submitting a proxy card, your shares will be voted at the Annual Meeting in accordance with your instructions. If you sign and return the proxy card but do not give any instructions on some or all of the proposals, your shares will be voted by the persons named in the proxy card on all uninstructed proposals in accordance with the recommendations of the Board given below. Proxies solicited hereby may be exercised only at the Annual Meeting and any adjournment or postponement of the Annual Meeting and will not be used for any other meeting. 1 If your shares are held in “street name” by a bank, broker, custodian or other nominee, such bank, broker, custodian or other nominee is deemed the record holder of your shares. If you wish to vote in person at the meeting, you must obtain from your bank, broker, custodian or other nominee, and bring with you to the meeting, a proxy from such record holder issued in your name. If you do not plan to vote in person at the Annual Meeting, please mark, date, sign, and return the voting instruction form you received from your bank, broker, custodian or other nominee with this proxy statement. As indicated on the form or other documentation provided to you by your bank, broker, custodian or other nominee, you may have the choice of voting your shares over the Internet or by telephone as instructed by your bank, broker, custodian or other nominee. To do so, follow the instructions on the form you received from your bank, broker, custodian or other nominee. If my shares are held in “ street name ” by my broker, can my broker vote my shares without instructions from me? Under New York Stock Exchange Rule452, which governs all brokers (including those holding NASDAQ-listed securities), brokers are entitled to vote shares held by them for their customers on matters deemed “routine” under applicable rules, even though the brokers have not received voting instructions from their customers. Brokers, however, may not vote on “non-routine” matters on behalf of their clients in the absence of specific voting instructions. A broker “non-vote” occurs when a broker’s customer does not provide the broker with voting instructions on “non-routine” matters for shares owned by the customer but held in the name of the broker. In those instances, the broker cannot vote the uninstructed shares and reports the number of such shares as “non-votes.” Proposal 1 (election of directors) is considered a “non-routine” matter. Accordingly, a broker may not vote on that proposal without instructions from its customer, and broker “non-votes” may occur with respect to that proposal. Proposal 2 (ratification of the appointment of the Company’s independent registered public accounting firm) qualifies as a “routine” matter. Your broker, therefore, may vote your shares in its discretion if you do not provide instructions on how to vote on this “routine” matter. Can I attend the meeting and vote my shares in person? Yes. All shareholders are invited to attend the Annual Meeting. Shareholders of record can vote in person at the Annual Meeting. If your shares are held in “street name” by a bank, broker, custodian or other nominee and you wish to vote in person at the meeting, you must obtain from the record holder and bring with you a proxy from the record holder issued in your name. The Annual Meeting will be held at the Company’s office located at 135 Section Line Road, Hot Springs, Arkansas 71913. If you wish to attend the Annual Meeting in person, you may obtain directions to the meeting location by calling (501)975-6033. Can I change my vote or revoke my proxy after I return my proxy card? Yes. If you are a shareholder of record, there are three ways you can change your vote or revoke your proxy any time before the proxy is voted. ● First, you may send a written notice to Corporate Secretary, Bear State Financial,Inc., 900South Shackleford Rd., Suite605, Little Rock, Arkansas 72211, stating that you would like to revoke your proxy. ● Second, you may complete and submit a new proxy card with a later date. Any earlier proxies will be revoked automatically by subsequently submitted proxies. New proxy cards may be obtained upon request from the Corporate Secretary, Bear State Financial,Inc., 900South Shackleford Rd., Suite605, Little Rock, Arkansas 72211. ● Third, you may attend the Annual Meeting and vote in person. Any earlier proxy will be revoked. However, attending the Annual Meeting without voting in person will not revoke your proxy. 2 If your shares are held in “street name” and you have instructed a broker or other nominee to vote your shares, you must follow the directions you receive from your broker or other nominee to change your vote. What constitutes a quorum? The presence at the Annual Meeting, in person or by proxy, of a majority of the votes entitled to be cast on any matter at the Annual Meeting will constitute a quorum. If a quorum is established, each holder of common stock will be entitled to one vote on each matter to be voted on at the Annual Meeting for each issued and outstanding share of common stock owned on the record date. Proxies received but marked as abstentions and broker “non-votes” will be included in the calculation of the number of votes considered to be present at the meeting and will be counted for quorum purposes. What are the Board of Directors ’ recommendations? The recommendations of the Board are set forth under the description of each proposal in this proxy statement. In summary, the Board recommends that you vote (i) ” FOR ” each of the director nominees named in Proposal 1 and (ii) ” FOR ” Proposal 2 (ratification of the appointment of BKD,LLP as the Company’s independent registered public accounting firm for the year ending December31, 2017). What vote is required to approve each item? With respect to the election of directors in an uncontested election (i.e.where the number of director nominees equals the number of open board seats), the Company’s Bylaws require that each director be elected by the affirmative vote of a majority of the votes cast at the meeting, either in person or by proxy. In other words, the number of shares voted “for” a director nominee must exceed the number of votes cast “against” that director nominee. You may vote for, against, or abstain from voting for any or all of the director nominees named herein. With respect to the election of directors in a contested election (i.e.where the number of director nominees exceeds the number of open board seats), the Company’s Bylaws require that directors be elected by the plurality of the votes of the shares present in person or by proxy at the meeting and entitled to vote. In that case, the nominees receiving the greatest number of votes cast for their election would be elected as directors. The Company is not aware of any persons that have been or will be properly nominated for election to the Board at the Annual Meeting in accordance with the Company’s Bylaws other than the nominees set forth herein. Accordingly, the Company believes that the election of directors at the Annual Meeting will be an uncontested election and the majority of votes cast standard will, therefore, apply. If a nominee who is serving as a director is not re-elected, Arkansas law provides that the incumbent director would continue to serve on the Board as a “holdover director.” However, under the Company’s Bylaws, such director must tender his or her resignation to the Board. In that situation, the Board would consider whether to accept or reject the tendered resignation and will act on the tendered resignation within 90days from the date the election results are certified and then publicly disclose its decision. If a non-incumbent nominee fails to receive a majority of votes cast at the Annual Meeting, such nominee would not serve on the Board as a “holdover director.” For Proposal 2 (ratification of the appointment of BKD,LLP), the affirmative vote of a majority of all of the votes cast at a meeting at which a quorum is present is required for approval. Will abstentions and broker “ non-votes ” have an impact on the proposals contained in this proxy statement? As discussed above, proxies received but marked as abstentions and broker “non-votes” will be included in the calculation of the number of votes considered to be present at the meeting for quorum purposes. However, neither abstentions nor broker “non-votes” will have an impact on the proposals contained in this proxy statement because they are not considered votes cast for voting purposes. 3 Who pays the cost for soliciting proxies by the Board of Directors? The Company will bear the cost of soliciting proxies, including the cost of preparing, printing and mailing the materials in connection with the solicitation of proxies. The Company will reimburse brokerage firms and other custodians, nominees and fiduciaries for reasonable expenses incurred by them in sending the proxy materials to the beneficial owners of the Company’s common stock. In addition to solicitations by mail, officers and regular employees of the Company may, without being additionally compensated, solicit proxies personally and by mail, telephone, facsimile or electronic communication. Who is Bear State Financial Holdings,LLC? Bear State Financial Holdings,LLC (“BSF Holdings”) is the Company’s largest shareholder. As of March 28, 2017, BSF Holdings owns 15,182,463 shares of Company common stock. This represents approximately 40.28% of the Company’s common stock. As a result of its substantial interest in the Company, BSF Holdings is able to significantly influence the Company’s corporate and management policies and the outcome of any corporate transaction or other matter submitted to shareholders for approval. Mr.Richard N. Massey, the Chairman of the Board of the Company, is the managing member of BSF Holdings, which provides him with the sole power to vote and dispose of the shares of the Company held by BSF Holdings. Director William Changose is a member of and serves as Chief Operating Officer of BSF Holdings. Directors Scott Ford and Dabbs Cavin and certain officers of the Company, including Matt Machen, Sherri Billings, Tom Fritsche, Shelly Loftin, Donna Merriweather, Yurik Paroubek and Paul Lowe are also members of BSF Holdings. As such, each has an indirect interest in BSF Holdings’ investment in the Company to the extent of their individual pecuniary interests in BSF Holdings. 4 PROPOSAL 1—ELECTION OF DIRECTORS The number of directors that serve on the Board is currently set at twelve and may be fixed from time to time by the Board in the manner provided in the Company’s Bylaws. In accordance with the Company’s Bylaws, directors are elected for a term of one year or until their successors are duly elected and qualified or until their earlier removal, resignation or death. Director Nominees Name Age Positions Held with the Company Director of the Company Since W. Dabbs Cavin ​ 52 Director, Vice Chairman of the Board ​ William Changose 56 Director K. Aaron Clark 35 Director Frank Conner ​ 67 Director ​ Scott T. Ford 54 Director G. Brock Gearhart ​ 35 Director ​ John J. Ghirardelli 59 Director O. Fitzgerald Hill 53 Director Daniel C. Horton ​ 76 Director ​ J. Matthew Machen 35 Director, President and Chief Executive Officer Richard N. Massey ​ 61 Director, Chairman of the Board ​ Ian R. Vaughan ​ 40 Director ​ Each of the twelve director nominees listed above currently serves as a director of the Company and was recommended by the nominating and corporate governance committee and nominated by the Board to stand for election at the Annual Meeting. Mr. Machen joined the Board in January 2017 in connection with his appointment as President and Chief Executive Officer of the Company. Mr. Changose, who joined the Board in February 2017 to fill the vacancy created by an increase in the size of the Board, was recommended for service on the Board by Mr. Massey. With the exception of Messrs. Machen and Changose, each of the above director nominees was elected to the Board at the 2016 annual meeting of shareholders. There are no arrangements or understandings between the Company and any person pursuant to which such person has been elected a director. Vote Required Pursuant to the Company’s Bylaws, in an uncontested election directors are elected by a majority of the votes cast by the shares entitled to vote in the election of directors at a meeting at which a quorum is present. Each nominee who receives more votes cast “for” than “against” his or her election at the Annual Meeting will be elected as a director. Shareholders of the Company are not permitted to cumulate their votes for the election of directors. Unless contrary instructions are given, shares represented by proxies solicited by the Board will be voted for the election of each of the nominees to the Board. If the person named as nominee should be unable or unwilling to stand for election at the time of the Annual Meeting, proxies will be voted for a replacement nominee designated by the Board of Directors or, in the event no such designation is made, proxies will be voted for a lesser number of nominees. At this time, the Board knows of no reason why the nominees listed above may not be able to serve as a director if elected. Proxies cannot be voted for a greater number of persons than the nominees named herein. Board Recommendation The Board of Directors recommends that you vote “ FOR ” the election of each of the director nominees named above. 5 INFORMATION REGARDING THE BOARD AND ITS COMMITTEES Director Nominees Set forth below is biographical information for each director nominee listed above. The following descriptions also outline the specific experience, qualifications, attributes and skills that qualify each person to serve on the Company’s Board of Directors. W. Dabbs Cavin. Mr.Cavin serves as Chief Financial Officer of Mountaire Corporation and is a member of its board of directors, and he also serves as a Vice Chairman of the Board of Directors of the Company. From 2011 until June30, 2013, Mr.Cavin served as Chief Executive Officer of the Company and First Federal Bank (predecessor to the Bank). He has been active in commercial banking in a variety of executive positions for over 20years. In 1996, Mr.Cavin was a co-founder and organizer of Pinnacle Bancshares and Pinnacle Bank in Little Rock, Arkansas where he served as executive vice president and chief lending officer while also serving as a member of that bank’s and its holding company’s board of directors. After the 2002 sale of Pinnacle to BancorpSouth, Mr.Cavin became president of the Little Rock market for BancorpSouth until joining Summit Bank as executive vice president. At Summit, Mr.Cavin was responsible for leading its entrance into the Little Rock market as well as working with executive management on corporate strategic initiatives, market expansion, marketing, and business development. From 2008 until 2011, Mr.Cavin was employed by Mountaire Corporation in a position similar to his present capacity, while also consulting with Summit Bank on strategic issues. Mr.Cavin is also a former regulatory examiner with the Federal Home Loan Bank of Dallas which was the precursor to the Office of Thrift Supervision. Mr.Cavin has over 20years of community and commercial banking experience, much of which he acquired as an executive officer or director of various Arkansas-based financial institutions. His understanding of the community banking needs of Arkansas makes him an invaluable asset as a director of the Company. His long and successful career as a bank executive and his intimate knowledge of community banking in Arkansas led the Board to conclude that Mr.Cavin is qualified to serve as a director of the Company. William Changose . Mr. Changose currently serves as the Chief Operating Officer of both Westrock Capital Partners, LLC and Westrock Group, LLC and serves as President of Westrock Coffee Roasting, LLC. In addition, he serves as Chief Operating Officer of BSF Holdings, the Company’s largest shareholder. Mr. Changose originally joined Westrock Capital Partners in 2009, BSF Holdings in 2011 and Westrock Group and Westrock Coffee in 2014. Prior to his corporate experience, Mr. Changose served as an officer and pilot in the United States Air Force for 23 years, retiring with the rank of Colonel. Mr. Changose holds a B.S. in economics from the United States Air Force Academy, an M.B.A. from Golden Gate University and a J.D. from the University of Arkansas at Little Rock Bowen School of Law. Mr. Changose brings to the Board valuable leadership experience gained through his distinguished military career in the United States Air Force and through his senior management experience since retiring from the military. In addition, Mr.Changose, through his affiliation with BSF Holdings, has great familiarity with the operations and management of the Company and the Bank and has a personal interest in the Company that aligns his interests with those of the Company’s shareholder base. For these reasons, the Board concluded that Mr. Changose is qualified to serve as a director of the Company. K. Aaron Clark. Mr.Clark currently serves as a Managing Director of The Stephens Group,LLC, a private, family-owned investment firm, which he joined in 2006. In addition to helping analyze, coordinate and execute The Stephens Group’s investment transactions, Mr.Clark devotes a considerable amount of his time to supporting the firm’s partner companies’ efforts to grow the long-term value of their businesses. Prior to joining The Stephens Group, Mr.Clark was a corporate financial analyst at Stephens,Inc., where he gained experience in detailed financial analysis, modeling and diligence. 6 Mr.Clark provides a unique perspective to the Board. In addition to his investment banking experience, he brings to the Board a keen understanding and knowledge of partnering with management teams of a wide-range of companies across various industries to assist them in growing the long-term value of their businesses and accomplishing their strategic goals. His professional experience and strong community ties led the Board to conclude that Mr.Clark is qualified to serve as a director of the Company. Frank Conner. Mr.Conner served as Vice President, Finance and Accounting and Chief Financial Officer of FedEx Freight East (formerly American Freightways,Inc.) from February 2001 through June 2010. Mr.Conner previously served as a director of American Freightways from 1989 to February 2001 and held various positions with American Freightways, including serving as Executive Vice President-Finance and Accounting and Chief Financial Officer from November 1995 to February 2001. Mr.Conner previously served thirteen years with McKesson Service Merchandise in various positions including General Manager and Chief Financial Officer. Mr.Conner served seven years in public accounting with Peat, Marwick& Mitchell prior to joining McKesson. Mr.Conner also served on the board of directors of P.A.M. Transportation Services,Inc. (NASDAQ: PTSI), based in Tontitown, Arkansas. Mr.Conner brings to the Board of Directors extensive management and business experience including over 26years of service in senior financial management positions for both private and publicly-traded companies. He has served on the Board of Directors of the Company and the Bank (and its predecessor) since 2003. He is the Chairman of the Company’s audit committee, qualifies as an audit committee financial expert (as defined by the rules of the Securities and Exchange Commission (“SEC”)) and is a member of the Company’s compensation and nominating and corporate governance committees. He has extensive experience in performing audits of banking and non-banking publicly-traded companies and has served on the audit and compensation committees of American Freightways Corp. and P.A.M. Transportation Services,Inc. Additionally, Mr.Conner’s extensive ties to the community, strength of character, mature judgment, familiarity with our business and industry, independence of thought and ability to work collegially with others led the Board to conclude that Mr.Conner is qualified to serve as a director of the Company. Scott T. Ford. Mr.Ford is a member and chief executive officer of Westrock Group,LLC, a private, family-owned commodities trading firm he founded in 2013. Westrock Group operates Westrock Coffee Company,LLC, a coffee exporter, trader, importer and roaster, and Westrock Asset Management,LLC, a global asset management firm. He founded Westrock Coffee Company in 2009 and Westrock Asset Management in 2014. He previously served as President and Chief Executive Officer of Alltel Corporation (a provider of wireless voice and data communications services) from 2002 to 2009, and prior to that, he served as its President and Chief Operating Officer from 1998 to 2002. During Mr.Ford’s tenure with Alltel Corporation, he led the company through several major business transformations, culminating with the sale of the company to Verizon Wireless in 2009. Mr.Ford currently serves on the board of directors of AT&T,Inc. (NYSE: T). Mr.Ford’s corporate management experience makes him an invaluable member of the Company’s Board. His proven track record as CEO of a Fortune 200 company, in addition to his expansive experience as a director of public and private companies and charitable organizations, provides him the ability to understand and address the challenges and issues facing the Company. In addition, Mr.Ford, through his affiliation with BSF Holdings, has a substantial personal interest in the Company that aligns his interests with those of the Company’s shareholder base. The Board believes that Mr.Ford’s extensive management experience, proven leadership capabilities and his personal stake in the success of the Company qualify him to serve on the Board. G. Brock Gearhart. Mr.Gearhart is President of Greenwood GearhartInc., a registered investment advisor located in Fayetteville, Arkansas. Prior to assuming his current role in September 2008, he was a Vice President with Merrill Lynch’s Private Banking and Investment Group in New York City. He is a graduate of the University of Arkansas where he earned a B.S.B.A in Financial Management and Investments and was named Outstanding Student in Finance. He holds the Chartered Financial Analyst (CFA®) designation. Mr.Gearhart’s financial expertise and ties to the community led the Board to conclude that he is qualified to serve as a director of the Company. 7 John J. Ghirardelli. Mr.Ghirardelli currently serves as chairman of, and as a member of the audit committee, executive committee and nomination and compensation committee of the board of directors of Paul MuellerCo., a Springfield, Missouri-based stainless steel equipment manufacturer. Beginning in 2015, Mr.Ghirardelli became managing partner of Burrito Concepts,LLC, a Qdoba franchise. From 2013 to 2015 he served as a director and member of the audit committee of Metropolitan National Bank. Since February 2012, Mr.Ghirardelli has also served as Trustee and Chief Executive Officer of Missouri Insulation. In addition, Mr.Ghirardelli serves as CEO of Keystone Digital, an audio-visual technology firm he founded in 2007. Mr.Ghirardelli previously served as President and CEO of The Killian Group, a construction firm, from 2007 to 2012; and has been the Chairman of Tech Spa Inc., a systems integration software firm, since 2009. Since 1995, Mr.Ghirardelli has served as Secretary/Treasurer of ICPInc., a mini storage rental and tobacco resale company. Mr.Ghirardelli’s significant experience as a director and/or executive officer for various business enterprises, including his service as a director and member of the audit committee of Metropolitan National Bank and his experience in mergers and acquisitions, as well as his ties to the community led the Board to conclude that he is qualified to serve as a director of the Company. O. Fitzgerald Hill. Dr. Hill serves as Executive Director of the Foundation at Arkansas Baptist College, a position he has held since 2016. From 2006 to 2016, Dr. Hill served as President of Arkansas Baptist College in Little Rock, Arkansas. During his tenure as President, Arkansas Baptist College grew from fewer than 200 to more than 1,100 students and raised more than $23million to update the institution’s facilities. From 2010 to 2011, Dr.Hill served on the advisory board of Summit Bank. From 2005 to 2006, Dr.Hill led the Ouachita Baptist Opportunity Fund in Arkadelphia, Arkansas, as its Executive Director. From 2001 to 2005, he served as head football coach of the San Jose State Spartans. Dr.Hill earned a Doctorate of Education degree from the University of Arkansas and has received numerous awards recognizing his leadership on educational and community-development issues at the local, state and national levels. He is also the recipient of the Bronze Star for his service in the United States Armed Forces during Operation Desert Shield and Desert Storm. Dr.Hill brings a wealth of leadership experience and skills to the Board. This depth of experience, proven success as a leader, and his strong community ties led the Board to conclude that Dr.Hill is qualified to serve as a director of the Company. Daniel C. Horton. From 2005 through the closing of the Company’s merger with First National Security Company (“FNSC”), Mr.Horton served as Chief Executive Officer and a director of FNSC. Additionally, from 2005 to December31, 2012, he served as Chief Executive Officer of First National Bank, a subsidiary bank of FNSC. From 2000 until 2005, when First Community Banking Corporation (“FCBC”) was acquired by FNSC, Mr.Horton served as the President and Chief Executive Officer of FCBC and its subsidiary banks. From 1983 until 2000, he was the principal of Horton& Associates,Inc., where he acted as a consultant to community banks on various matters. Mr.Horton’s banking career began in 1973 with First Arkansas Bancstock Corporation (“FABC”), where he served for ten years in various capacities, including as executive vice president, chief financial officer and as a member of FABC’s board of directors. Mr.Horton has over 30years of community and commercial banking experience, much of which he acquired as an executive officer, director or consultant of various Arkansas-based financial institutions. The Board of Directors believes that Mr.Horton’s community banking experience combined with his intimate knowledge of the markets in which the Bank operates makes him an integral part of the Company’s Board of Directors. For these reasons, the Board has concluded that Mr.Horton is qualified to serve as a director of the Company. J. Matthew Machen . Mr. Machen is President and Chief Executive Officer of the Company and the Bank. Mr. Machen was appointed as a director of the Company in connection with his promotion on January 18, 2017. Mr. Machen originally joined the Bank in 2011 as a Senior Vice President. Thereafter, he served as Regional President of the Bank from May 2012 to June 2014, as Executive Vice President and Chief Financial Officer of the Company from June 2014 to April 2016 and as President of the Bank beginning in May 2016. Before joining the Company and the Bank, Mr. Machen served as Vice President and Commercial Lender for First Security Bank from 2003 to 2011. Mr. Machen holds a Finance degree from the University of Arkansas and is a board member of the Dean's Alumni Advisory Council at the University of Arkansas's Walton College of Business. 8 The Board determined that Mr. Machen should serve as a director due to his experience in community banking. Additionally, the Board believes that as President and Chief Executive Officer of the Company, Mr. Machen can provide the Board with in-depth knowledge and real time information concerning the day-to-day operation of the Company and the Bank. Richard N. Massey. Mr.Massey is Chairman of the Board of Directors of the Company and previously served as its interim President and Chief Executive Officer. He has been a member of Westrock Capital Partners,LLC, a private investment partnership (“Westrock”), since January 2009, and is the managing member of BSF Holdings, the Company’s largest shareholder. From 2006 to 2009, Mr.Massey was Executive Vice President, Chief Strategy Officer and General Counsel of Alltel Corporation, then the fifth largest provider of wireless services in the United States. Prior to joining Alltel, Mr.Massey acted as Managing Director of StephensInc., a private investment bank, for 6years. Mr.Massey is a licensed attorney in the state of Arkansas and has over 30years of experience as a corporate and securities attorney. Since 2006, Mr.Massey has been a director of Fidelity National Financial,Inc. (“FNF”), a title insurance, mortgage services, specialty insurance and information services company, and Fidelity National Information Systems,Inc. (“FIS”), a global provider of technology and services to the financial services industry. He serves as a member of the compensation committee of FNF, and as chairman of the compensation committee and a member of both the executive and the corporate governance and nominating committees of FIS. Mr. Massey recently announced that he will not seek reelection to the FIS board of directors in 2017. Since 2014, he has also been a director of Black Knight Financial Services. Mr.Massey has an extensive understanding of corporate law, finance and investment banking that he gained through years of experience as a financial and legal advisor to public and private companies. In addition, Mr.Massey, through his affiliation with BSF Holdings, has a substantial personal interest in the Company that aligns his interests with those of the Company’s shareholder base. His professional experience combined with his personal stake in the success of the Company led the Board to determine that Mr.Massey is qualified to serve as a director of the Company and as Chairman of the Board. Ian R. Vaughan. Since 2008, Mr.Vaughan has served as the Ranch Operations Manager for John H. Hendrix Corp., managing a 5,000-acre ranch in northern Texas engaged in cattle and hay production. Mr.Vaughan is also a licensed real estate professional affiliated with David Norman Realty Advisors, focusing on the marketing, purchase and sale of farming, ranching and recreational properties in northern Texas and southern Oklahoma. Through his prior service as a director of First National Bank, a subsidiary bank of FNSC, Mr.Vaughan gained substantial experience in the leadership and management of a community bank, as well as a deep understanding of that bank’s operations and the markets in which it operates. The Company’s Board of Directors believes that Mr.Vaughan provides a unique perspective to the Board through his past affiliation with First National Bank, his real estate expertise and his experience as the manager of a major agricultural operation, all of which led the Board to conclude that Mr.Vaughan is qualified to serve as a director of the Company. Director Independence and “ Controlled Company ” After reviewing all relevant relationships and considering NASDAQ’s requirements for independence, the Board concluded that Messrs.Cavin, Changose, Clark, Conner, Ford, Gearhart, Ghirardelli, Hill, Horton and Vaughan are independent under applicable listing rules. No director or executive officer of the Company is related to any other director or executive officer of the Company by blood, marriage or adoption. In making its independence determination, the Board considered all relevant transactions, relationships, or arrangements disclosed in this proxy statement under the section titled “Transactions with Certain Related Persons” and the following: ● Each of Messrs. Cavin, Changose, Clark and Ford is associated with BSF Holdings. Mr. Changose serves as Chief Operating Officer of BSF Holdings and each of Messrs. Cavin, Changose and Ford is an investor in BSF Holdings. Mr. Clark and Mr. Ford originally joined the Board pursuant to an agreement between the Company and BSF Holdings. The Board does not believe these relationships affect the independence of Messrs.Cavin, Changose, Clark or Ford. 9 Under applicable NASDAQ rules, if an individual or another entity owns more than 50% of the voting power for the election of directors of a listed company, that company is considered a “controlled company” and is exempt from certain corporate governance requirements, including the requirements to have a board of directors comprised of a majority of independent directors and independent director oversight of such board’s nominating and executive compensation functions. Prior to December 15, 2016, the Company was a “controlled company” because BSF Holdings owned more than 50% of the voting power for the election of directors of the Company. While the Company’s status as a “controlled company” exempted it from certain corporate governance requirements, the Company only relied on the “controlled company” exemption with regard to the Board’s nominating functions, which have been exercised by the full Board and not by a separate committee of independent directors. Effective December 15, 2016, BSF Holdings ceased to own more 50% of the outstanding shares of common stock of the Company. Under applicable NASDAQ rules, the Company has up to one year following the loss of “controlled company” status to gain full compliance with the corporate governance requirements. The Board intends to cause its nominating and corporate governance committee to consist solely of independent directors during 2017. Shareholder Nominations Pursuant to the Company’s Bylaws, shareholders are permitted to nominate directors in accordance with the Company’s advance notice provision contained in ArticleII, Section16 of the Bylaws. ArticleII, Section16 provides that only business properly brought before an annual meeting of shareholders shall be conducted at such meeting. To be properly brought before an annual meeting, business must be (i)specified in the notice of meeting (or any supplement thereto) given by or at the direction of the Board of Directors, (ii)brought before the meeting by or at the direction of the Board of Directors, or (iii)otherwise properly brought before the meeting by a shareholder. For business to be properly brought before an annual meeting by a shareholder, such proposed business must constitute a proper matter for shareholder actions, which includes the nomination of directors, and the shareholder must have given timely notice thereof in writing to the secretary of the Company. To be timely, a shareholder’s notice must be delivered to or mailed and received at the principal executive offices of the Company, not less than 90days nor more than 120days prior to the anniversary date of the immediately preceding annual meeting of shareholders; provided, however, if an annual meeting of shareholders is called for a date that is not within 25days before or after the anniversary date of the preceding annual meeting, then, in order to be timely, a shareholder’s notice must be received by the Company no later than the close of business on the 10th day following the earlier of the date on which notice of the date of the annual meeting was mailed or public announcement of such date was made. For a shareholder nomination to be timely for purposes of the 2018 annual meeting of shareholders, assuming the date of such annual meeting is within 25days before or after the one-year anniversary of the 2017 Annual Meeting, the notice of such nomination must be received by the Company’s Corporate Secretary no earlier than January17, 2018, and no later than February16, 2018. Directors ’ Attendance at Annual Meetings Although we do not have a formal policy regarding attendance by members of the Board at annual meetings of shareholders, we expect that our directors will attend, absent a valid reason for not doing so. All Board members who were Board members at the time of the 2016 annual meeting of shareholders attended such meeting except Aaron Clark and Scott Ford. 10 Board Leadership Structure and Role in Risk Oversight Board of Directors Leadership Structure. The Board has no fixed policy with respect to the separation of the offices of Chairman of the Board and Chief Executive Officer. The Board retains the discretion to determine, at any time, whether to combine or separate the positions as it deems to be in the best interests of the Company and its shareholders. Since October 1, 2015, the Board believes it is in the best interests of the Company and its shareholders for the roles of Chairman and Chief Executive Officer to be separated, because the separation allows the Company’s chief executive to primarily focus on the day to day leadership and performance of the Company and the Bank and execution of the Company’s growth strategy, while allowing the Chairman of the Board to primarily focus on leadership of the Board, including oversight of the Company’s strategic growth plan, and ensuring that the Board’s time and attention are dedicated to the risks and challenges that are most critical to the Company. The Board believes that maintaining a healthy mix of qualified independent, non-management, and management directors on the Board is an integral part of effective corporate governance and management of the Company. The Board also believes that the current leadership structure strikes an appropriate balance between independent directors, management directors, and directors affiliated with BSF Holdings, the Company’s largest shareholder, which allows the Board to effectively represent the best interests of the Company’s entire shareholder base. The Board does not utilize a lead independent director. However, the independent directors of the Board are actively involved in the decision-making of the Board and its various committees. Board of Directors Role in Risk Oversight. Management has the primary responsibility for identifying and managing the risks facing the Company and the Bank, subject to the oversight of the Board. The Board’s role in the risk oversight process includes receiving regular reports from senior management and internal audit regarding material risk exposure of the Company, including credit, market (including liquidity and interest rate risk), operational, financial, legal and regulatory, strategic and reputational risks. The full Board (or the appropriate committee in the case of risks that are under the purview of a particular committee) receives these reports from the appropriate “risk owner” within the organization to enable the Board or committee, as applicable, to understand our risk identification, risk management and risk mitigation strategies. When a committee receives these reports, the chairman of the relevant committee reports on the discussion to the full Board during the next Board meeting. This enables the Board and its committees to coordinate the risk oversight role, particularly with respect to risk interrelationships. The Board’s administration of its risk oversight function has not specifically affected the Board’s current leadership structure. Instead, when periodically evaluating the Board’s leadership structure, risk oversight is one factor among many considered by the Board. The Board believes that the current leadership structure facilitates its role in the risk oversight process of the Company. If in the future the Board believes that a change in its leadership structure is required to, or potentially could, improve the Board’s risk oversight function, it may make such change as it deems appropriate in its sole discretion. Committees and Meetings of the Board of Directors of the Company The Board meets on a quarterly basis and may have additional special meetings. During the year ended December31, 2016, the Board met eight times. With the exception of Aaron Clark and Scott Ford, no incumbent director attended fewer than 75% of the total number of meetings of the Board or any committee on which he served that were held during this period and while such person was serving as a director. The Board has established an audit committee, a compensation committee, and a nominating and corporate governance committee. Each of the committees has adopted a written charter, all of which are available in the Investor Relations section of our website at www.bearstatefinancial.com . Audit Committee. The audit committee engages the Company’s independent registered public accounting firm and reviews the Company’s systems of internal control with management, the internal auditor and the Company’s independent registered public accounting firm. In addition, the audit committee reviews with the independent registered public accounting firm and management the annual audited financial statements (including the Annual Report on Form10-K) and the quarterly reports on Form10-Q and monitors the Company’s adherence to accounting principles generally accepted in the United States of America. The audit committee consists of Frank Conner (Chairman), Brock Gearhart and John Ghirardelli. 11 The Board has determined that each member of the audit committee qualifies as an “independent” director under the Sarbanes-Oxley Act, related SEC rules and NASDAQ listing standards related to audit committees, and that each satisfies all other applicable standards for service on the audit committee. In addition, the Board has determined that Mr.Conner, the Chairman of the audit committee, meets the requirements adopted by the SEC for qualification as an audit committee financial expert. The identification of a person as an audit committee financial expert does not impose on such person any duties, obligations or liability that are greater than those that are imposed on such person as a member of the audit committee and the Board in the absence of such identification. Moreover, the identification of a person as an audit committee financial expert for purposes of the regulations of the SEC does not affect the duties, obligations or liability of any other member of the audit committee or the Board. Finally, a person who is determined to be an audit committee financial expert will not be deemed an “expert” for purposes of Section11 of the Securities Act of 1933, as amended. There were nine meetings of the audit committee in 2016. Compensation committee. The compensation committee administers the Company’s director and executive compensation programs. Its primary functions are to oversee the Company’s compensation and benefit plans and policies and to administer its stock benefit plans (including reviewing and approving equity grants to executive officers). The compensation committee consists of Messrs.Scott Ford (Chairman), Frank Conner, Brock Gearhart and Ian Vaughan. There were two meetings and one action by written consent of the compensation committee in 2016. The compensation committee assists the Board in overseeing and determining the compensation paid to the Company’s President and Chief Executive Officer as well as the Company’s other executive officers. As a matter of philosophy, the Company and the compensation committee are committed to creating a compensation structure for executives that is simple and readily comprehensible to investors. The types of compensation we offer our executives remain within the traditional categories: salary, short and long-term incentive compensation (non-equity incentive awards and stock-based awards), standard executive benefits, and retirement and severance benefits. Although the compensation committee does not delegate any of its authority with respect to the oversight of executive compensation, the compensation committee has in the past used the services of outside advisors, experts and others to assist the compensation committee on an as-needed basis. Additionally, our Chief Executive Officer and Chief Financial Officer each provide input to the compensation committee regarding the Company’s performance and such additional information the compensation committee requests on an as-needed basis. The compensation committee, however, exercises complete discretion in carrying out its functions. Nominating and Corporate Governance Committee. The nominating and corporate governance committee evaluates and makes recommendations to the Board for the election of directors. As stated above, the Company previously qualified as a “controlled company” under applicable NASDAQ listing rules due to the ownership by BSF Holdings of more than 50% of the voting power for the Company’s election of directors. Accordingly, we have historically relied on the “controlled company” exemption from NASDAQ rules that generally require independent director oversight of director nominations. While the Company continues to rely on this exemption during a NASDAQ-permitted grace period, the Board intends to cause its nominating and corporate governance committee to consist solely of independent directors during 2017. The nominating and corporate governance committee presently consists of the entire Board, with Mr.Massey serving as chairman. The nominating and corporate governance committee met once, during regular board session, in 2016 in connection with the nomination of directors for the 2016 annual meeting of shareholders. The nominating and corporate governance committee considers candidates for director suggested by its members, as well as by management and shareholders. The nominating and corporate governance committee also may solicit prospective nominees identified by it. A shareholder who desires to recommend a prospective nominee for the Board should notify the Company’s Corporate Secretary or any member of the nominating and corporate governance committee in writing with supporting material the shareholder considers appropriate. The nominating and corporate governance committee also considers whether to nominate any person nominated pursuant to the provision of the Company’s governing documents relating to shareholder nominations, which is described in the section above titled “Shareholder Nominations.” The nominating and corporate governance committee has the authority and ability to retain a search firm to identify or evaluate potential nominees if it so desires. 12 The charter of the nominating and corporate governance committee sets forth certain criteria the committee may consider when recommending individuals for nomination as director including: (i)ensuring that the Board, as a whole, is diverse and consists of individuals with various and relevant career experience, relevant technical skills, banking industry knowledge and experience, financial expertise (including expertise that could qualify a director as an “audit committee financial expert”), local or community ties and (ii)minimum individual qualifications, including strength of character, mature judgment, familiarity with our business and industry, independence of thought and an ability to work collegially. Though neither the Board nor the nominating and corporate governance committee has a formal policy concerning diversity, the Board of Directors values diversity on the Board, believes diversity should be considered in the director identification and nominating process, and seeks director nominees that have a diverse range of views, backgrounds and leadership and business experience. The committee also considers the extent to which the candidate would fill a present need on the Board. Once the nominating and corporate governance committee has identified a prospective nominee, the committee makes an initial determination as to whether to conduct a full evaluation of the candidate. This initial determination is based on the information provided to the committee with the recommendation of the prospective candidate, as well as the committee’s own knowledge of the prospective candidate, which may be supplemented by inquiries to the person making the recommendation or others. EXECUTIVE OFFICERS OF THE COMPANY Set forth below is biographical information with respect to each current executive officer of the Company and the Bank. In addition to the executive officers listed below, Mr.Machen, who also serves as a director of the Company, is an executive officer of the Company and the Bank. Biographical information regarding Mr.Machen is available above in the section titled “Director Nominees.” All executive officers of the Company and the Bank are elected annually by the Board and serve at the discretion of the Board. There are no arrangements or understandings between any person on the one hand and the Company or the Bank on the other hand pursuant to which such person has been selected as an executive officer of either the Company or the Bank. Sherri R. Billings, age 60 . Ms.Billings is Senior Executive Vice President and Chief Financial Officer of the Company and the Bank. From 2014 until 2016, she served as Executive Vice President and Chief Accounting Officer of the Company and the Bank. From 2002 until 2014, she served as Executive President and Chief Financial Officer of the Company and First Federal Bank. From 1993 to 2002 she served as a Senior Vice President of First Federal Bank and from 1986 to 1993 she served as Treasurer of First Federal Bank. Ms.Billings initially was employed by the Bank in 1979. Ms.Billings is a certified public accountant licensed to practice in the state of Arkansas, a member of the American Institute of Certified Public Accountants and the Arkansas Society of Certified Public Accountants, and has attained the designation Chartered Global Management Accountant. R. Thomas Fritsche, Jr. age 5 6 . Since January 2017, Mr.Fritsche has served as Executive Vice President and Chief Risk Officer of the Company and the Bank. Mr. Fritsche originally joined the Company and the Bank in 2011 and has served in various credit and risk management capacities since that time. Mr.Fritsche has over twenty-five years of commercial banking experience in executive and managerial positions with banks in Arkansas. Prior to joining the Company and the Bank, Mr.Fritsche worked at Southwest Power Pool, a regional utility transmission organization, as Director of Treasury and Risk Management from 2007to2011. He previously served as Chief Administrative Officer and Commercial Banking Executive from 2004to2007, and as Senior Vice President and Commercial Real Estate Lending Manager from 2000to2002, at Regions Financial Corp.; as Executive Vice President and Lending Manager at Arvest Banking Company from 2002to2004; as Vice President and Commercial Lender at Mercantile Bank; as Vice President, Mergers& Acquisitions, at First Commercial Corp.; and as Director of Mergers& Acquisitions and Director of Asset/Liability Management for Worthen Banking Corp. Mr.Fritsche began his career in banking as a National Bank Examiner with the Office of the Comptroller of the Currency. 13 Shelly Loftin, age 3 5 . Ms.Loftin serves as Executive Vice President and Chief Administrative Officer of the Company, a position she has held since January 2017. She previously served as Executive Vice President and Chief Marketing Officer from January 2015 to January 2017. Ms.Loftin joined First Federal Bank in October of 2011 as Vice President of Marketing and Retail. Prior to joining the Company and the Bank, Ms.Loftin worked in marketing at Bank of the Ozarks and Summit Bank. She has over 15years of banking experience and holds an M.B.A. from the University of Arkansas at Little Rock. Her day to day responsibilities include marketing, advertising, branding, culture, employee relations and the customer experience. Paul Lowe, age 38 . Mr. Lowe serves as President of the Company’s Corporate Banking Division, a position he has held since 2016. Mr. Lowe joined First Federal Bank in 2012 as a Regional President, presiding over Little Rock and surrounding markets. Prior to joining the Company he served as Senior Vice President and Commercial Lender for Summit Bank from 2008 to 2012, Vice President of Regions Bank’s Corporate Banking Group from 2004 to 2008, and Vice President of US Bank’s Real Estate Banking Group from 2001 to 2004. Mr. Lowe holds a Finance degree from Ouachita Baptist University, where he serves on the Alumni Advisory Board of the Hickingbotham School of Business. Mr. Lowe is also a graduate of the Southwestern Graduate School of Banking at Southern Methodist University. Donna Merriweather, age 5 7 . Ms.Merriweather, SPHR, SHRM-SCP, serves as Executive Vice President and Chief Human Resources Officer of the Company. Ms.Merriweather joined the Company in June 2014 bringing over 30years of human resources management experience, 15years in the financial services industry and 18years in manufacturing. She received her Senior Professional in Human Resources certification in 2001 and her SHRM-SCP (Senior Certified Professional) credentials in 2016. Ms.Merriweather currently serves as State-Director Elect for the Arkansas Society for Human Resource Management State Council, an affiliate of the national Society for Human Resource Management association. Her responsibilities include compensation and benefit administration, policy and regulatory administration, recruitment and retainment, employee relations, and performance management. Yurik Paroubek, age 32 . Mr.Paroubek serves as Executive Vice President and Chief Technology Officer of the Company and the Bank. Mr.Paroubek joined First Federal Bank in October of 2011 as a financial analyst. In June 2012, Mr.Paroubek was promoted to Operations Manager of the Bank, a position he held until June 2013 when he was promoted to Director of Operations. Mr. Paroubek was promoted to Chief Technology Officer in 2016. Prior to joining the Bank, Mr.Paroubek worked as a financial analyst at Summit Bank. His day to day responsibilities include overseeing deposit, information security, and information technology operations in conjunction with a focus in project management. Jeri Pritchett, age 50 . Ms. Pritchett serves as Executive Vice President and Chief Accounting Officer of the Company and the Bank, a position she has held since January 2017. Ms. Pritchett previously served as Senior Vice President and Controller of the Company from 2006 to January 2017. Ms. Pritchett joined First Federal Bank in December 2002 as Vice President of Accounting and Financial Reporting. Prior to joining First Federal Bank, Ms. Pritchett was a senior manager with Deloitte & Touche LLP where she started her career in 1989. Ms. Pritchett is a certified public accountant licensed to practice in the state of Arkansas, a member of the American Institute of Certified Public Accountants and the Arkansas Society of Certified Public Accountants, and has attained the designation of Chartered Global Management Accountant. Ms. Pritchett received her B.A. in Economics and Business from Hendrix College. Chad Rawls, age 43 . Mr. Rawls serves as Executive Vice President and Chief Credit Officer of the Company and the Bank. Mr. Rawls joined First Federal Bank in 2011 as a Senior Vice President of Commercial Lending, overseeing the Central Arkansas region. From April 2013 to June 2014 he served as Executive Vice President of Commercial and Industrial Lending of First Federal Bank, from June 2014 to January 2017 he served as Executive Vice President and Regional Credit Officer of the Bank. He was promoted to his current position in January 2017. Mr. Rawls began his banking career as a Commercial Loan Officer for US Bank in Little Rock, Arkansas. While at US Bank he also served as Conway Market President from 2010 to 2011. 14 SECTION16(a) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE Section16(a) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) requires the Company’s officers and directors, and persons who own more than 10% of the Company’s common stock, to file reports of ownership and changes in ownership with the SEC. Officers, directors and greater than 10% shareholders are required by regulation to furnish the Company with copies of all Section16(a) forms they file. The Company currently knows of no person, other than BSF Holdings, who owns 10% or more of the Company’s common stock. Based solely on a review of the copies of such forms furnished to the Company, or written representations from its officers and directors, the Company believes that during, and with respect to, the year ended December31, 2016, the Company’s officers, directors and BSF Holdings, the sole beneficial owner of more than 10% of the Company’s common stock, satisfied the reporting requirements promulgated under Section16(a) of the Exchange Act, with the exception of the following:(i) a late Form 4 was filed for director Dabbs Cavin on August 25, 2016 pertaining to one transaction, (ii) a late Form 4 was filed for director Dan Horton on January 24, 2017 pertaining to one transaction from a prior year and (iii) a late Form 4 was filed for director Ian Vaughan on February 1, 2017 pertaining to two transactions. 15 BENEFICIAL OWNERSHIP OF COMMON STOCK BY CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED SHAREHOLDER MATTERS The following table sets forth, as of March 28, 2017, certain information as to the common stock beneficially owned by (i)each person or entity, including any “group” as that term is used in Section13(d)(3) of the Exchange Act, who or which was known to the Company to be the beneficial owner of more than 5% of the issued and outstanding common stock, (ii)the directors and director nominees of the Company, (iii)the executive officers of the Company named in the Summary Compensation Table below, and (iv)all directors, director nominees and executive officers of the Company as a group. Common Stock Beneficially Owned as of March 28, 2017 Name of Beneficial Owner Number % Bear State Financial Holdings, LLC 900 South Shackleford Rd., Suite 200 Little Rock, Arkansas 72211 ​ 15,182,463 ​ 40.28 % Carol Hendrix 2610 County Rd. 856 McKinney, Texas 2,543,957 6.75 % Directors and Nominees: Richard N. Massey 15,979,761 %(4) J. Matthew Machen ​ 25,854 ​ * W. Dabbs Cavin 140,621 * William Changose * K. Aaron Clark ​ 750 ​ * Frank Conner 18,222 * Scott T. Ford ​ 856,072 (3) ​ 2.27 %(4) G. Brock Gearhart 750 * John J. Ghirardelli ​ 753 ​ * O. Fitzgerald Hill 833 * Daniel C. Horton ​ 1,100 ​ * Ian R. Vaughan 11,373 * Other named executive officers: ​ Mark McFatridge 28,275 * Sherri R. Billings 76,254 * R. Thomas Fritsche, Jr. ​ 20,846 ​ * Shelly Loftin 10,764 * Yurik Paroubek 13,790 * All directors and executive officers of the Company as a group (20 persons) 17,300,730 45.73 %(12) * Represents less than 1% of the outstanding common stock. Based upon information contained in a Schedule13D filed by Ms.Hendrix on March 6, 2017 with the SEC. Ms.Hendrix has shared voting and dispositive power with respect to 681,064 reported shares and sole voting and dispositive power with respect to 1,862,893 reported shares. 16 As managing member of BSF Holdings with sole voting and dispositive power over the shares of common stock owned by BSF Holdings, Mr.Massey is deemed to be the beneficial owner of all shares of common stock owned by BSF Holdings, for purposes of SEC rules. Includes 39,381 shares issuable upon exercise of warrants within 60days of March 28, 2017. Based upon 37,689,939 shares of common stock of the Company issued and outstanding as of March 28, 2017 and 39,381 shares of common stock issuable upon exercise of warrants within 60days of March 28, 2017. Includes 11,110 shares which may be acquired pursuant to the exercise of stock options exercisable within 60days of March 28, 2017. Includes 10,461 shares held by Mr.Cavin’s spouse. Includes 430 shares held jointly with Mr.Conner’s child and 17,792 shares held jointly by Mr.Conner and his spouse as co-trustees for a trust for their benefit. Includes 16,666 shares which may be acquired pursuant to the exercise of stock options exercisable within 60days of March 28, 2017, 21,335 shares held jointly with Ms. Billings’ spouse, 7,659 shares held individually by Ms. Billings’ spouse, and 30,594 shares held in Ms. Billings’ account in the Company’s 401(k) Plan. Includes 5,555 shares which may be acquired pursuant to the exercise of stock options exercisable within 60days of March 28, 2017 and 1,417 shares held in Ms. Loftin’s account in the Company’s 401(k) Plan. Includes 5,555 shares which may be acquired pursuant to the exercise of stock options exercisable within 60days of March 28, 2017 and 1,501 shares held in Mr. Paroubek’s account in the Company’s 401(k) Plan. Includes 38,290 shares allocated to the accounts of executive officers as a group in the Company’s 401(k) Plan, 64,996 shares which may be acquired pursuant to the exercise of stock options exercisable within 60days of March 28, 2017, and warrants to purchase 78,762 shares of common stock exercisable within 60days of March 28, 2017. Based upon 37,689,939 shares of common stock of the Company issued and outstanding as of March 28, 2017, 64,996 shares which may be acquired pursuant to the exercise of stock options exercisable within 60days March 28, 2017, and warrants to purchase 78,762 shares of common stock exercisable within 60days of March 28, 2017. 17 TRANSACTIONS WITH CERTAIN RELATED PERSONS The audit committee of the Board, pursuant to its written charter, is charged with reviewing and approving all related-party transactions, defined as those required to be disclosed under Item404(a) of RegulationS-K (a “Related Party Transaction”). From time to time, the full Board, in lieu of the audit committee, will review and approve Related Party Transactions. Except as described below concerning loans made to insiders, proposed Related Party Transactions are initially referred to an executive officer for consideration to determine whether the Related Party Transaction should be permitted. If such executive officer determines that the transaction is permissible, he or she then refers the matter to the audit committee or the full Board for final approval. The audit committee, or the full Board, as applicable, then reviews the matter and makes a determination as to whether the Related Party Transaction is commercially reasonable and in, or not inconsistent with, the best interests of the Company. The Bank’s Lending Policy requires that all loans made by the Bank to any of the directors or executive officers of the Company or the Bank, or their immediate families or related business interests, be made in the ordinary course of business, on substantially the same terms, including interest rates and collateral, as those prevailing at the time for comparable transactions with other persons. In addition, such loans may not involve more than the normal risk of collectability or present other unfavorable features. Pursuant to the Bank’s Lending Policy, loans made to any of the directors or executive officers of the Company or the Bank, or their immediate families or related business interests must be approved in the same manner as are loans for all employees, which require an initial approval by the Regional President in addition to any other committee approvals required for a loan of that type and size. All such loans outstanding have been made by the Bank in accordance with the aforementioned policy. The following are the only transactions occurring since the beginning of fiscal year 2016, or that are currently proposed, (i)in which the Company was or is to be a participant, (ii)where the amount involved exceeds $120,000, and (iii)in which the Company’s executive officers, directors, nominees, principal shareholders and other related parties had a direct or indirect material interest: The Company and its Chairman, Richard Massey, jointly owned a Beechcraft Baron aircraft that was purchased in 2014 for a contract price of $775,000. The Company owned a 75% undivided interest in the aircraft and Mr.Massey owned a 25% undivided interest in the aircraft. On February 16, 2017 the Company and Mr. Massey sold the aircraft to an unaffiliated third party for $575,000. Prior to the sale of the aircraft, the Company and Mr.Massey were parties to an Aircraft Management Agreement with Westrock Aviation,LLC (“Westrock Aviation”), an entity that is indirectly owned in part and controlled by Mr.Massey and Scott Ford, a director of the Company. Pursuant to the Aircraft Management Agreement, each of the Company and Mr.Massey paid their respective portion of the fixed costs related to the aircraft and their actual variable costs incurred in using the aircraft. The Company incurred variable costs associated with use of the aircraft by Mr.Massey when such use was in connection with business travel on behalf of the Company or the Bank. During 2016, the Company paid approximately $172,063 and Mr.Massey paid approximately $41,284 to Westrock Aviation pursuant to the Aircraft Management Agreement. Mr.Massey and Mr.Ford are deemed to have an indirect, material interest in the above-described transaction due to their respective indirect ownership of Westrock Aviation. 18 REPORT OF THE AUDIT COMMITTEE The audit committee has reviewed and discussed the audited consolidated financial statements of the Company with management. The audit committee has discussed with the independent registered public accounting firm the matters required to be discussed by Auditing Standard No.1301 (Communication with Audit Committees). The audit committee has received the written disclosures and the letter from the independent registered public accounting firm required by applicable requirements of the Public Company Accounting Oversight Board regarding the independent accountant’s communications with the audit committee concerning independence, and has discussed with the independent accountant the independent accountant’s independence. Based on the review and discussions referred to above in this report, the audit committee recommended to the Board of Directors that the audited financial statements be included in the Company’s Annual Report on Form10-K for the year ended December31, 2016 for filing with the SEC. Members of the Audit Committee Frank Conner, Chairman Brock Gearhart John Ghirardelli 19 PROPOSAL 2 —RATIFICATION OF APPOINTMENT OF AUDITORS The audit committee of the Company appointed BKD,LLP (“BKD”) to serve as the Company’s independent registered public accounting firm for the year ending December31, 2017, and further directed that the selection of the independent registered public accounting firm be submitted for ratification by the shareholders at the Annual Meeting. Shareholders are asked to ratify the appointment of BKD at the Annual Meeting. Representatives of BKD are expected to be present at the Annual Meeting, will have an opportunity to make a statement if they desire to do so, and are expected to be available to respond to appropriate questions from shareholders. Accounting Fees and Services The following table sets forth the aggregate fees billed to us by BKD for professional services rendered in connection with the audit of the Company’s consolidated financial statements for 2016 and 2015. BKD, LLP Audit fees (1) $ $ Audit-related fees (2) Tax Fees ​ — ​ — All other fees — — Total $ $ Audit fees consist of fees incurred in connection with the audit of our annual financial statements, the review of the interim financial statements included in our quarterly reports filed with the SEC and the audit of our internal controls over financial reporting. Audit-related fees in 2015 primarily consist of fees related to the purchase price allocation of the Metropolitan acquisition. Audit-related fees in 2016 were primarily related to the review of SEC filings and consultations. In accordance with the audit committee’s charter and pre-approval policies, each new engagement of an independent registered public accounting firm is approved in advance by the audit committee in accordance with SEC rules. The audit committee selects the Company’s independent registered public accounting firm and separately pre-approves all audit services to be provided by it to the Company. The audit committee also reviews and separately pre-approves all audit-related, tax and all other services rendered by our independent registered public accounting firm in accordance with its charter and pre-approval policies. In its review of these services and related fees and terms, the audit committee considers, among other things, the possible effect of the performance of such services on the independence of our independent registered public accounting firm. During 2016, with respect to $15,547 of fees included above under the description “Audit-related fees,” such amount representing approximately 4.6% of the total fees, the Company relied on the de minimis exception provided in Rule2-01(c)(7)(i)(C) of RegulationS-X promulgated by the SEC. Vote Required Approval of the ratification of the appointment of BKD as the Company’s independent registered public accounting firm for the year ending December31, 2017 requires the affirmative vote of a majority of the votes cast at the meeting. If the appointment of BKD is ratified, the audit committee, in its sole discretion, may change the appointment at any time during the year if it determines that such a change would be in the best interests of the Company and its shareholders. Conversely, if shareholders fail to ratify the appointment, the audit committee will reconsider the appointment. Board Recommendation The Board recommends that you vote “ FOR ” the ratification of the appointment of BKD as the Company ’ s independent registered public accounting firm for the year ending December31, 201 7 . 20 COMPENSATION DISCUSSION AND ANALYSIS This Compensation Discussion and Analysis (“CD&A”) describes our fiscal year 2016 executive compensation program. It provides information about the objectives and key elements of the program and explains the reasons behind the Board’s and the compensation committee’s executive compensation decisions. The Company’s named executive officers for 2016 are: ● Mark McFatridge, former President and Chief Executive Officer1 ● Matt Machen, current President and Chief Executive Officer2 ● Sherri Billings, Senior Executive Vice President and Chief Financial Officer ● Tom Fritsche, Executive Vice President and Chief Risk Officer ● Shelly Loftin, Executive Vice President and Chief Administrative Officer ● Yurik Paroubek, Executive Vice President and Chief Technology Officer Mr. McFatridge served as President and Chief Executive Officer during all of 2016 and resigned effective January 14, 2017. During 2016, Mr. Machen served as Senior Executive Vice President and Chief Financial Officer of the Company from January 1, 2016 until April 20, 2016 and thereafter as President of the Bank. He was appointed as President and Chief Executive Officer of the Company on January 18, 2017. Overview of Compensation Philosophy and Program Our compensation philosophy is to provide compensation to our executive officers that is competitive in the marketplace and provides elements of both reward and retention in order to attract and retain qualified and experienced officers. Further, through our compensation program, the Company desires to motivate and reward executives by paying for performance in a manner that takes into account the Company’s performance goals and desires to provide compensation that strikes a proper balance between short-term and long-term compensation, and between cash and equity compensation. The compensation of our executive officers, including the various components of such compensation, is determined by our Board based on recommendations from the compensation committee. The compensation committee consists solely of non-employee directors who meet all applicable requirements to be independent of management. The compensation committee operates under a written charter (accessible on the investor relations page of the Company’s website at www.bearstatefinancial.com ). Changes in Management On January 14, 2017, Mr. McFatridge, former President and Chief Executive Officer of the Company, notified the Company of his resignation as an officer and director of the Company effective immediately. In connection with Mr. McFatridge’s resignation, the Company and Mr. McFatridge entered into a separation agreement. The terms of his prior employment agreement and his separation agreement are described below under the heading “Executive Compensation - Potential Payments upon a Termination or Change-in-Control.” The separation agreement provides for the equivalent of two years base salary payable in equal installments beginning on the Bank’s first payroll date following his resignation and ending on or before March 15, 2018. In connection with his resignation and entry into the separation agreement, Mr. McFatridge forfeited all unearned equity and non-equity incentive awards issued in connection with the Company’s 2016 incentive plans. 21 Effective January 18, 2017, Matt Machen was promoted to President and Chief Executive Officer of the Company and was appointed as a director of the Company. In connection with Mr. Machen’s promotion, senior management of the Company and the Bank was reorganized as follows: Name Former Position Current Position Sherri Billings† Senior Executive Vice President, Chief Financial Officer and Chief Accounting Officer Senior Executive Vice President and Chief Financial Officer Tom Fritsche† Senior Executive Vice President and Chief Operating Officer Executive Vice President and Chief Risk Officer Shelly Loftin† Executive Vice President and Chief Marketing Officer Executive Vice President and Chief Administrative Officer Yurik Paroubek† Executive Vice President and Chief Technology Officer No Change Donna Merriweather Executive Vice President and Director of Human Resources Executive Vice President and Chief Human Resources Officer Jeri Pritchett Senior Vice President and Controller Executive Vice President and Chief Accounting Officer Chad Rawls Executive Vice President of Commercial Lending (Bear State Bank) Executive Vice President and Chief Credit Officer Paul Lowe Corporate Banking President (Bear State Bank) No Change † 2 016 named executive officer The Summary Compensation Table and related tables below refer to the current principal positions held by Mses. Billings and Loftin and Messrs. Machen, Fritsche and Paroubek. Although Mr. McFatridge no longer serves as an executive officer of the Company, he appears in the Summary Compensation Table and related tables below. 2016 Say-on-Pay Vote At the 2016 annual meeting, we provided shareholders the opportunity to approve in an advisory, non-binding vote the compensation of the Company’s named executive officers. Over 99% of the votes cast on the proposal were in favor of our executive compensation. The Board believes this strongly affirms shareholders’ support of the Company’s approach to executive compensation and, in light of such strong support, decided to maintain the core design of our compensation program. The Board appreciates and values the views of our shareholders and invites our shareholders to communicate any concerns or opinions on executive pay directly to the compensation committee or the Board. 2011 Omnibus Incentive Plan Shareholders originally approved the Company’s 2011 Omnibus Incentive Plan (the “2011 Incentive Plan”) on April 29, 2011 and amended it on May 25, 2016 to expand the list of performance measures that may be used in awarding performance-based compensation under the plan. The objectives of the 2011 Incentive Plan are to optimize the profitability and growth of the Company through incentives that are consistent with the Company’s goals and that align the interests of the award participants with those of the Company’s shareholders. Additionally, the 2011 Incentive Plan is intended to provide flexibility to the Company in motivating, attracting and retaining officers, directors and employees. The 2011 Incentive Plan, which is administered by the compensation committee, allows for both cash and equity incentive awards. 22 The Company is authorized to issue up to 2,144,743 shares of common stock under the 2011 Incentive Plan, no more than 1,072,371 of which may be in the form of “full value” awards (i.e. awards other than stock options, stock appreciation rights or other awards for which the recipient pays the exercise price). If an award under the 2011 Incentive Plan is canceled, forfeited, terminates or is settled in cash, the shares related to that award will not be treated as having been delivered under the 2011 Incentive Plan. As of March 28, 2017, 685,082 shares of the Company’s common stock had been issued under the 2011 Incentive Plan or were reserved for issuance upon exercise or settlement of outstanding awards and 1,459,661 shares of the Company’s common stock remained available for issuance by the Company under the 2011 Incentive Plan. Role of Management in Determining Executive Compensation Management participates in the process of determining executive compensation by assisting the compensation committee in gathering information needed for their review of compensation programs. In addition, the Chief Executive Officer makes recommendations to the compensation committee and the full Board, as requested, regarding base salary adjustments, cash and equity incentive plan awards, and other compensation components for senior executives. It is the ultimate responsibility of the Board, with advice from the compensation committee, to set compensation for the executive officers of the Company and the Bank. Role of Compensation Consultants Consultants Engaged by the Compensation Committee The compensation committee has authority under its charter to retain and oversee the work of outside compensation consultants, legal counsel and other advisers in connection with discharging its responsibilities, including the authority to determine such consultants’ or advisers’ fees and other retention terms. The Company provides such funding as the compensation committee determines to be necessary or appropriate for payment of compensation to consultants and advisers retained by the Committee. During 2016, the compensation committee did not engage any outside compensation consultants, but did review a market analysis prepared by a consultant engaged by management, as described below. Consultants Engaged by Management In late 2015, management of the Company engaged Blanchard Consulting Group (“Blanchard”), a compensation consultant, to prepare a market analysis comparing the compensation packages of our senior management, including our executive officers, to the compensation packages of officers serving in comparable roles at a select group of peer companies using compensation data from fiscal year 2014 as reported in 2015. In selecting the peer group used for the late 2015 market analysis, management and Blanchard considered many factors, focusing primarily on comparably sized, publicly-traded financial institutions (based on total assets) located primarily in the Midwest and Mid-south regions of the country, as of December 31, 2014. Based on this criteria, management and Blanchard included the following financial institutions within the peer group: Farmers Capital Bank Corporation First Guaranty Bancshares, Inc. First Mid-Illinois Bancshares, Inc. Franklin Financial Network, Inc. German American Bancorp, Inc. Green Bancorp, Inc. Guaranty Bancorp Hill Bancorporation Home Bancorp, Inc. Horizon Bancorp MidWestOne Financial Group, Inc. Midsouth Bancorp, Inc. Old Second Bancorp, Inc.
